UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2009 THE AMACORE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 000-27889 59-3206480 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Maitland Promenade 1, 485 North Keller Road, Suite 450
